Citation Nr: 1443611	
Decision Date: 09/30/14    Archive Date: 10/06/14

DOCKET NO.  10-32 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The Veteran testified before the undersigned Acting Veterans Law Judge in a hearing at the RO in August 2011.  A transcript of the hearing has been associated with the claims file. 

This case was brought before the Board in June 2012, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include requesting VA treatment records, requesting Social Security Administration records, and providing the Veteran an opportunity to submit non-VA treatment records.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

Furthermore, in a March 2005 rating decision, the RO denied claims of service connection for generalized anxiety disorder, depressive disorder, simple phobia, and immature personality.  The Veteran did not file a timely notice of disagreement disagreeing with that determination.  He then filed the instant claim of service connection for PTSD in August 2009.  Also significant, the RO's development and adjudication of the instant appeal was limited in scope to PTSD.  In the prior remand, the Board found that the instant appeal was limited to consideration of PTSD.  

In a July 2014 brief following that remand, the Veteran's representative has contended that other diagnoses should be considered, to include the affective disorder diagnoses contained in the SSA records.  In consideration of this contention, and in light of the current review of the evidence, the Board finds that the issue of entitlement to an acquired psychiatric disability other that PTSD has been raised.  As previously noted, however, in the current appeal, the RO has only considered PTSD.  Thus, as discussed in greater detail in the remand portion of this appeal, additional development is required as to the aspect of the claim dealing with psychiatric diagnoses outside of the PTSD diagnoses.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.300, 20.302, 20.1103; Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008); Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009).

The Board is cognizant that additional VA treatment records were associated with the claims file after the last adjudication of this claim by the AOJ.  Although these records refer to and include diagnoses of PTSD and document the Veteran's negative reaction to insects, these records are either duplicative of records previously considered by the AOJ or are duplicative and redundant of these records.  Therefore, in the Board's judgment, it may proceed without first seeking waiver of initial AOJ consideration of the evidence.  See 38 C.F.R. § 20.1304.

The issue of entitlement to an acquired psychiatric disability other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence of record does not demonstrate that the Veteran engaged in combat with the enemy nor is the claimed stressor related to fear of hostile military or terrorist activity. 

2. There is no credible evidence of record corroborating the Veteran's claimed in-service stressors. 

3. The Veteran does not have PTSD as the result of a verified stressor from service.

CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The RO's September 2009 notice letter advised the Veteran of the foregoing elements of the notice requirements with respect to the issue on appeal.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This notice was adequate and timely.

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).  Service treatment records are associated with the claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained with one exception.  The evidence of record indicates the Veteran received treatment at a private facility, Benton Hospital; however, the Veteran has submitted neither records from the private facility nor a release allowing the VA to attempt to obtain them.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

A VA examination was not provided in conjunction with the Veteran's service connection claim, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2013).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the record contains etiological opinions linking the Veteran's PTSD to his active service, such statements are based solely on the Veteran's reported stressor, which the Veteran has provided inadequate information to verify.  As there is nothing in the record, other than the Veteran's statements, that he experienced such in-service stressor, VA is not required to provide him with a VA examination in conjunction with his claim.

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Further, as noted in the Introduction, review of the development obtained following the Board's prior remand indicates that there has been substantial compliance with the prior directives.  See Stegall v. West, 11 Vet. App. 268 (1998).



Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1131.  "Service connection" basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service, provided the currently claimed disability is enumerated in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  A veteran may also establish service connection if all of the evidence, including that pertaining to service, shows that a disease first diagnosed after service was incurred in service.  38 C.F.R. §§ 3.307, 3.309(a).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.)) (DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); see 79 Fed. Reg. 45,099 (Aug. 4, 2014) (regarding the application of the DSM-V and effective dates of this change; this change does not apply to this appeal).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2013) (pertaining to combat veterans). 

However, if, as in the present case, the Veteran did not engage in combat, his alleged stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  The regulatory requirement of "credible supporting evidence" means that "the veteran's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996).

Additionally, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3) (2013).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

A February 2010 letter from a VA doctor reports the Veteran has been diagnosed with PTSD which is attributed to experiences in the armed forces.  Further, VA treatment records from the VA Medical Center in Salem, Virginia include mental health consults that confirm this diagnosis and link to service.  The Board will presume the diagnosis in these records was made in conformance with the DSM-IV even though the VA treatment records do not make such a fact clear.  In this regard, the Board notes that a "PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997). "[M]ental health professionals are experts and are presumed to know the DSM requirements applicable to their practice and to have taken them into account in providing a PTSD diagnosis."  Id.

Based on the foregoing, the Board finds that the Veteran has a current diagnosis of PTSD conforming to the DSM-IV criteria.  Additionally, the above evidence demonstrates that Veteran's current PTSD symptoms are linked to his active duty service.  Thus, the remaining element of the Veteran's PTSD claim is credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) .  As discussed, with regard to this PTSD element, the evidence necessary to establish the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran contends that he suffers from PTSD as a result of a stressor he suffered while training in Panama.  Specifically, the Veteran has stated that his exposure to insects in Panama is the cause of his current PTSD.  See August 2011 Board Hearing Transcript.  The evidence of record does not indicate and the Veteran has not alleged that he engaged in combat with the enemy.  In fact, the Veteran has stated that he never engaged in combat.  See July 2004 VA Treatment Record.  Consequently, the Board finds that the Veteran did not engage in combat with the enemy.  As such, the record must contain service records or other corroborative evidence that substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The Board notes that the Veteran's alleged stressor, that he was exposed to insects in service, has not been verified.  This alleged stressor is vague, general in nature, and without sufficient detail to allow for verification.  An October 2009 VA memorandum makes clear that the Veteran has provided insufficient information to verify his claimed stressor.  Service department research units have made it clear that there must be some degree of specificity with regard to claimed stressors.  The evidence added to the record since October 2009 is no less vague or general in nature than that which was of record at that time.  The Board concludes that no useful purpose would be served by any further request for verification without more details from the Veteran. 

Here, although clearly there were insects present in Panama, the Board notes that insects are present practically everywhere, and indeed, the Veteran has detailed at length his continued efforts to avoid them where he currently lives.  In the Board's judgment, though, the ubiquitous presence of bugs does not provide a verification of any particular incident that the Veteran contends led to PTSD.  That is, the Board finds that there is no way to corroborate that it is an insect incident in-service versus an insect encounter prior to or after service led to the current PTSD disability.  As such, the Board finds that the Veteran's asserted stressor to be unverified.  There is no verification that a particular incident with a particular insect in Panama occurred.

The Veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See 38 C.F.R. § 3.304(f).  See also Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, as here, the record must contain service records or other statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In the absence of confirmation of a stressful incident which supports a diagnosis of PTSD, the diagnosis of PTSD contained in the record is not supported by a verified stressor.  "Just because a physician or other health care professional accepted the Veteran's description of his Vietnam experiences as credible and diagnosed the appellant as suffering from PTSD does not mean that the BVA was required to grant service connection for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  "The BVA [is] not bound to accept the appellant's uncorroborated account of his Vietnam experiences ...." Swann v. Brown, 5 Vet. App. 229, 233 (1993); Wood, 1 Vet. App. at 192.

In considering the Veteran's reported stressor described above, the Board has considered 38 C.F.R. § 3.304(f)(3).  The Board concludes that the Veteran's exposure to insects in service is not "an event or circumstance that involved actual or threatened death or serious injury ...."  In regards to a "threat to the physical integrity of the veteran" the Board observes that 38 C.F.R. § 3.304(f)(3) indicates that such threats include "actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  The Board acknowledges that this is not an exhaustive list but finds it instructive of the types of threats to physical integrity sought to be included in the definition of fear of hostile military or terrorist activity.  With this in mind the Board concludes that the Veteran's claimed stressor does not relate to a fear of hostile military or terrorist activity. 

In conclusion, as a fact-finding matter, the Board finds that the Veteran has failed to produce any credible supporting evidence that a claimed stressor actually occurred.  Additionally, he did not engage in combat with enemy and his claimed stressor does not relate to fear of hostile military or terrorist activity.  This means the regulations regarding combat with the enemy and fear of hostile military or terrorist activity are inapplicable to the Veteran in the instant case.  The preponderance of the evidence 

is against the Veteran's claim of entitlement to service connection for PTSD.  There is no doubt to be resolved, and service connection for PTSD is not warranted.


ORDER

Service connection for PTSD is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that VA has fully complied with its duty to assist and develop this appeal.  As indicated in the Introduction, SSA records indicate that the Veteran is in receipt of disability benefits due to affective disorder and anxiety disorder.  In addition, as noted in the Introduction, claims for service connection under several psychiatric diagnoses were denied in an unappealed March 2005 rating decision, to include generalized anxiety disorder.  Current review of treatment record indicate clinicians have subsequently discussed whether the Veteran's developed disability, to include phobia , was due to exposure in service to insects while in Panama.  Based on this review, and as the AOJ has not adjudicated this aspect of the claim, the Board finds that a remand is appropriate to allow for such development and consideration.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the case is REMANDED for the following action:

Adjudicate the Veteran's claim for an acquired psychiatric disability other than PTSD, to include consideration of the effect of prior denial of psychiatric disability under diagnoses that included generalized anxiety disorder and after any indicated development, such as considering the necessity of a VA psychiatric examination with opinion.  If the claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


